Title: Enclosure D: [Statement of Revenue and Appropriations], 18 December 1793
From: Hamilton, Alexander,Nourse, Joseph
To: Speaker of the House of Representatives




Statement of the Revenue of the United States, and Appropriations Charged Thereon, to the End of the Year 1793.


Revenue.
Dollars Cents


Proceeds of duties on Imports and Tonnage, and of fines, penalties and forfeitures, from the Commencement of the present Government, to the 31st. of December 1791.
6,534,263.84


—of duties on Spirits distilled within the United States for a half year, ending the 31st. of December, 1791, agreeably to Accounts settled at the Treasury
141,849.98


—of duties on Imports and Tonnage, and of fines, penalties and forfeitures for the year 1792, agreeably to accounts settled at the Treasury
4,615,559.36½


—of duties on Spirits distilled within the United States in the year 1792, agreeably to Accounts settled at the Treasury 294,344.35



to which add the difference between said Sum, and the Amount estimated for 1792, for Accounts remaining to be settled 105,655.65




400,000.  


—of duties on Imports and Tonnage, and of fines, penalties and forfeitures, for the year 1793, estimated at nearly the same as for the year 1792
4,615,560.  


—of duties on Spirits distilled within the United States in the year 1793, estimated at the same as for the year 1792
400,000.  


Cash received into the Treasury, to the end of the year 1791, from fines, penalties and forfeitures and for balances
11,335.93


Cash received into the Treasury, to the end of the Year 1792, for Arms and Accoutrements sold, fines and penalties, balances of Accounts settled, and on account of the dividend declared by the Bank of the United States to June 30th. 1792
21,860.87


Cash received into the Treasury, during the Year 1793, on Account of patents, 630 dollars; of Cents and half Cents coined at the Mint, 1,154³⁄₁₀₀ dollars; balances due under the late Government 8,448⁵⁸⁄₁₀₀ dollars; and on account of dividends declared by the Bank of the United States, from the 1st. of July, 1792, to the 30th. of June, 1793, 38,500 dollars
48,732.61


Estimated product of the dividend to be declared from the 1st. of July, to the 31st. of December, 1793, beyond the interest payable to the Bank on the Loan of two Millions
    10,000.  



16,799,162.59½




Date of Acts

Dollars Cents



Appropriations



1789,
Aug.
20th.
For Treaties with the Indians
20,000.  



Sept.
29.
—the Service of the Year 1789
639,000.  



1790,
March
26.
—the Support of Government for the Year 1790
754,658.99



July
1.
—intercourse with foreign Nations for the Years 1790, 1791, & 1792
120,000.  




“
—Satisfying the Claim of John McCord
1,309.71




22.
—Treaties with certain Indian Tribes
20,000.  



Augt.
4.
—Interest on the debts, foreign and domestic, for the Year 1791, estimated at
2,060,861.40




“
—ditto ditto 1792
2,849,194.73




“
—ditto ditto 1793
2,849,194.73




“
—the establishment of Cutters
10,000.  




10.
—finishing the Light-house on Portland Head
1,500.  




“
—the relief of disabled Soldiers and Seamen, and certain other persons
548.57




12.
—Sundry Objects
233,219.97




“
—the reduction of the public debt, being Surplus of revenue to the end of the year 1790
1,374,656.40


1791,
Feb.
11.
—the Support of. Government during the year 1791, and for other purposes
740,232.60



March
3.
—a recognition of the Treaty with Morocco
20,000.  




“
—Compensations to the Officers of the judicial Courts, Jurors and Witnesses, and for other purposes, being Net Proceeds of fines, penalties and forfeitures to the end of the year 1791
4,055.33




“
For raising and adding another Regiment to the Military Establishment, and for making further provision for the protection of the Frontiers
312,686.20



Decemr.
23.
—the Support of Government for the Year 1792
1,059,222.81


1792,
April
2d.
—finishing the Light-house on Bald-Head
4,000.  





—Mint Establishment
7,000.  



“
13.
—compensating the Corporation of Trustees of the public Grammar School and Academy of Wilmington
2,553.64



May
2.
—the protection of the Frontiers and for other purposes
673,500.  




“
—interest on 400,000 dollars received on account of a loan from the Bank of the United States of 523,500 dollars to December 31st. 1793
28,753.41




8.
—Sundry objects
84,497.90





—compensating the Services of the late Col. George Gibson
1,000.  





—an advance on acount of the Claim of John Brown Cutting
2,000.  


1793,
Feb.
9.
—intercourse with foreign nations for the year 1793
40,000.  




28
—the Service of the year 1793
1,589,044.72




“
—interest on a loan of 800,000 dollars from the Bank of the United States, to 31st. December, 1793
18,333.  




“
—defraying the expense of Clerks of Courts, Jurors and Witnesses, being the Net Proceeds of fines, penalties and forfeitures, to the end of the Year 1792
301.46½




March
2d.
For treaties with the Indian Tribes North-West of the River Ohio
100,000.  




“
the relief of Elijah Bostwick
145.42




“
defraying certain specific demands
   59,107.41






15,680,578.40½





Balance being the estimated Surplus of Revenue to the end of the year 1793, collected and to be collected, beyond the Appropriations charged thereon
1,118,584.19






16,799,162.59½



Alexander Hamilton,Secretary of the Treasury
Treasury Department,December 18th, 1793.

